Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The terminal disclaimer filed on 11/10/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 10756255 has been reviewed and is accepted. The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 1-18, 20-21 are allowed.
Regarding claim 1, the prior art of record, either singularly or in combination, does not disclose or suggest the combination of limitations including “a second magnet over the substrate and adjacent to the free magnetic element and having a second polarity, antiparallel relative to the first polarity, and having a second value of coercivity, different from the first value of coercivity, the first magnet and the second magnet being separated from one another” when taken in combination with all the remaining limitations of the independent claim.

Regarding claim 11, the prior art of record, either singularly or in combination, does not disclose or suggest the combination of limitations including “the second magnet having a second value of coercivity different from the first value of coercivity” when taken in combination with all the remaining limitations of the independent claim.

Regarding claim 17, the prior art of record, either singularly or in combination, does not disclose or suggest the combination of limitations including “the second pinned magnetic 

The following is an examiner’s statement of reasons for allowance:  

US 2019/0244646 A1 (“Lee”) is hereby cited as the closest prior art. Figure 7-8 of Lee by itself or in combination with other arts does not teach the above limitations of claim 1 or claim 11 or claim 17. Thus, the applicant’s claims are determined to be novel and non-obvious.
For these reasons, independent claims 1, 11 and 17 are allowed.
Dependent claims 2-10, 12-16, 18, 20-21 are allowed as those inherit the allowable subject matters from claims 1, 11 and 17.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WASIUL HAIDER whose telephone number is (571)272-1554. The examiner can normally be reached M-F 9 a.m. - 6 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WASIUL HAIDER/Examiner, Art Unit 2819                                                                                                                                                                                                        /STEPHEN M BRADLEY/Primary Examiner, Art Unit 2819